UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08394 Templeton Dragon Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15_ Item 1. Schedule of Investments. Templeton Dragon Fund, Inc. Consolidated Statement of Investments, March 31, 2015 (unaudited) Country Shares Value Common Stocks 98.4% Auto Components 0.2% a Fuyao Glass Industry Group Co. Ltd., A China 643,488 $ 1,738,596 Automobiles 7.8% a,b Chongqing Changan Automobile Co. Ltd., A China 2,698,043 8,830,275 b Chongqing Changan Automobile Co. Ltd., B China 4,712,328 12,867,856 Dongfeng Motor Group Co. Ltd., H China 17,864,000 28,618,715 Great Wall Motor Co. Ltd., H China 446,845 3,158,547 Guangzhou Automobile Group Co. Ltd., H China 2,655,584 2,534,788 Jiangling Motors Corp. Ltd., B China 4,557,841 21,664,391 77,674,572 Banks 11.2% Bank of China Ltd., H China 30,749,600 17,729,513 BOC Hong Kong (Holdings) Ltd. Hong Kong 4,488,000 15,948,663 a China Construction Bank Corp., A China 11,297,378 11,134,282 China Construction Bank Corp., H China 33,132,272 27,479,702 a China Merchants Bank Co. Ltd., A China 2,333,189 5,859,787 a Industrial and Commercial Bank of China Ltd., A China 11,633,618 9,119,991 Industrial and Commercial Bank of China Ltd., H China 17,811,155 13,118,314 a Ping An Bank Co. Ltd., A China 4,003,580 10,171,205 110,561,457 Beverages 1.4% a Kweichow Moutai Co. Ltd., A China 314,663 9,937,554 Yantai Changyu Pioneer Wine Co. Ltd., B China 1,171,875 4,181,030 14,118,584 Capital Markets 1.3% a Changjiang Securities Co. Ltd., A China 2,121,000 5,432,935 a CITIC Securities Co. Ltd., A China 1,431,428 7,577,944 13,010,879 Commercial Services & Supplies 0.0% † c Integrated Waste Solutions Group Holdings Ltd. Hong Kong 6,152,156 234,099 Communications Equipment 1.2% a Guangzhou Haige Communication Group Inc. Co., A China 2,547,800 11,511,231 Construction & Engineering 2.0% a China Railway Construction Corp. Ltd., A China 2,992,000 8,976,724 a China State Construction Engineering Corp. Ltd., A China 8,967,299 11,108,776 20,085,500 Construction Materials 1.9% Anhui Conch Cement Co. Ltd., H China 810,500 3,068,393 Asia Cement China Holdings Corp. China 9,652,629 5,229,314 China National Building Material Co. Ltd., H China 10,466,000 10,421,923 18,719,630 Distributors 1.0% Dah Chong Hong Holdings Ltd. China 19,859,520 9,785,475 Diversified Telecommunication Services 0.5% China Telecom Corp. Ltd., H China 5,444,000 3,489,991 China Unicom (Hong Kong) Ltd. China 1,124,752 1,711,940 5,201,931 Electric Utilities 2.3% Cheung Kong Infrastructure Holdings Ltd. Hong Kong 2,635,000 22,704,237 Electrical Equipment 3.6% Dongfang Electric Corp. Ltd., H China 1,250,000 2,405,629 a Jiangsu Linyang Electronics Co. Ltd., A China 2,022,330 12,232,821 a NARI Technology Development Co. Ltd., A China 457,400 1,534,627 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Dragon Fund, Inc. Consolidated Statement of Investments, March 31, 2015 (unaudited) (continued) a TBEA Co. Ltd., A China 8,235,280 19,155,212 35,328,289 Electronic Equipment, Instruments & Components 1.3% a,b Guangzhou Hi-Target Navigation Tech Co. Ltd., A China 1,846,978 5,609,903 Simplo Technology Co. Ltd. Taiwan 1,203,214 6,063,617 Synnex Technology International Corp. Taiwan 1,029,000 1,392,721 13,066,241 Food & Staples Retailing 10.6% d Beijing Jingkelong Co. Ltd., H China 12,289,429 3,328,901 China Resources Enterprise Ltd. China 706,100 1,384,394 Dairy Farm International Holdings Ltd. Hong Kong 10,724,478 100,702,848 105,416,143 Food Products 1.6% c China Foods Ltd. China 11,276,000 4,945,199 Uni-President China Holdings Ltd. China 12,767,000 8,464,510 Uni-President Enterprises Corp. Taiwan 1,333,492 2,235,785 15,645,494 Gas Utilities 0.9% ENN Energy Holdings Ltd. China 1,486,700 9,099,329 Hotels, Restaurants & Leisure 1.0% a Shenzhen Overseas Chinese Town Holdings Co., A China 3,969,534 6,178,886 SJM Holdings Ltd. Hong Kong 1,526,000 1,995,916 a Songcheng Performance Development Co. Ltd., A China 233,011 2,162,667 10,337,469 Household Durables 2.7% a Gree Electric Appliances Inc., A China 1,564,088 11,045,370 a Qingdao Haier Co. Ltd., A China 3,641,808 15,173,466 26,218,836 Independent Power & Renewable Electricity Producers 0.0% † a Inner Mongolia MengDian HuaNeng Thermal Power Co. Ltd., A China 252,420 186,887 Industrial Conglomerates 1.5% Hopewell Holdings Ltd. Hong Kong 3,049,500 11,485,802 Shanghai Industrial Holdings Ltd. China 1,217,000 3,743,939 15,229,741 Insurance 2.5% AIA Group Ltd. Hong Kong 1,526,580 9,599,398 a China Life Insurance Co. Ltd., A China 329,832 1,972,235 a Ping An Insurance (Group) Co. of China Ltd., A China 1,034,425 13,063,172 24,634,805 Internet Software & Services 2.2% c Baidu Inc., ADR China 8,730 1,819,332 a Everyday Network Co. Ltd., A China 51,205 1,429,643 c Sohu.com Inc. China 75,300 4,015,749 Tencent Holdings Ltd. China 776,000 14,743,965 22,008,689 IT Services 1.0% Travelsky Technology Ltd., H China 8,444,559 9,737,878 Leisure Products 0.1% a Guangzhou Pearl River Piano Group Co. Ltd., A China 442,605 1,346,484 Machinery 1.2% a,b CSR Corp. Ltd., A China 254,091 695,937 a Zhengzhou Yutong Bus Co. Ltd., A China 2,270,834 10,871,579 11,567,516 Marine 1.0% c China Shipping Development Co. Ltd., H China 9,574,000 7,026,766 Templeton Dragon Fund, Inc. Consolidated Statement of Investments, March 31, 2015 (unaudited) (continued) c Sinotrans Shipping Ltd. China 11,444,500 2,657,169 9,683,935 Media 2.1% a China South Publishing & Media Group Co. Ltd., A China 5,216,327 18,847,605 c Poly Culture Group Corp. Ltd., H China 460,700 1,405,397 20,253,002 Oil, Gas & Consumable Fuels 11.8% China Petroleum and Chemical Corp., H China 63,561,000 50,585,460 China Shenhua Energy Co. Ltd., H China 1,319,000 3,365,278 CNOOC Ltd. China 20,762,400 29,298,454 PetroChina Co. Ltd., H China 30,435,500 33,644,268 116,893,460 Paper & Forest Products 1.3% Nine Dragons Paper Holdings Ltd. China 21,037,901 13,161,154 Pharmaceuticals 2.4% a Changzhou Qianhong Biopharma Co. Ltd., A China 1,149,525 5,918,677 a Jiangsu Hengrui Medicine Co. Ltd., A China 1,087,135 8,087,534 a Jiangzhong Pharmaceutical Co. Ltd., A China 1,469,065 7,104,213 Tong Ren Tang Technologies Co. Ltd., H China 1,904,300 2,800,206 23,910,630 Real Estate Management & Development 2.9% a China Vanke Co. Ltd., A China 8,215,630 18,314,381 CK Hutchison Holdings Ltd. Hong Kong 427,000 8,751,885 Soho China Ltd. China 2,581,100 1,754,548 28,820,814 Road & Rail 0.8% a Daqin Railway Co. Ltd., A China 4,175,437 7,422,101 Semiconductors & Semiconductor Equipment 7.2% Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan 15,260,136 71,044,373 Software 1.9% a,b Aisino Co. Ltd., A China 460,300 3,681,954 a ShenZhen TianYuan DIC Information Technology Co. Ltd., A China 2,176,320 6,308,327 a YGSOFT Inc., A China 1,413,127 9,126,801 19,117,082 Technology Hardware, Storage & Peripherals 0.3% Advantech Co. Ltd. Taiwan 438,438 3,345,838 Textiles, Apparel & Luxury Goods 1.6% Anta Sports Products Ltd. China 8,716,600 15,920,628 Transportation Infrastructure 1.0% COSCO Pacific Ltd. China 7,620,274 9,986,519 Wireless Telecommunication Services 3.1% China Mobile Ltd. China 2,319,000 30,211,476 Total Common Stocks (Cost $487,516,126) 974,941,004 Short Term Investments (Cost $4,273,141) 0.4% Money Market Funds 0.4% c,e Institutional Fiduciary Trust Money Market Portfolio United States 4,273,141 4,273,141 Templeton Dragon Fund, Inc. Consolidated Statement of Investments, March 31, 2015 (unaudited) (continued) Total Investments (Cost $491,789,267) 98.8% 979,214,145 Other Assets, less Liabilities 1.2% 11,440,231 Net Assets 100.0% $ 990,654,376 † Rounds to less than 0.1% of net assets. a The security is owned by Templeton China Opportunities Fund, Ltd., a wholly-owned subsidiary of the Fund. See Note 6. b Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2015, the aggregate value of these securities was $31,685,925, representing 3.20% of net assets. c Non-income producing. d See Note 5 regarding holdings of 5% voting securities. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Templeton Dragon Fund, Inc. Notes to Consolidated Statement of Investments (unaudited) 1. ORGANIZATION Templeton Dragon Fund, Inc. (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Directors (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At March 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Investing in China A-shares may include certain risks and considerations not typically associated with investing in U.S. securities. In general, A-shares are issued by companies incorporated in the Peoples Republic of China (PRC) and listed on the Shanghai and Shenzhen Stock Exchanges and available for investment by domestic (Chinese) investors and holders of a Qualified Foreign Institutional Investors (QFII) license. The Shanghai and Shenzhen Stock Exchanges are, however, substantially smaller, less liquid and more volatile than the major securities markets in the United States. The QFII status is highly regulated by the China Securities Regulatory Commission of the PRC and includes restrictions on investments, minimum investment holding periods and repatriation of profits and principal. At times, the Fund's performance may be negatively impacted due to such restrictions. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the three months ended March 31, 2015, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Beijing Jingkelong Co. Ltd., H - - $ $ - $ - Total Affiliated Securities (Value is 0.34% of Net Assets) 6. INVESTMENTS IN TEMPLETON CHINA OPPORTUNITIES FUND, LTD The Fund invests in certain China A shares through its investment in the China Fund. The China Fund is a Cayman Islands exempt company, is a wholly-owned subsidiary of the Fund, and is able to invest directly in China A shares consistent with the investment objective of the Fund. At March 31, 2015, the China Fund’s investments are reflected in the Fund’s Consolidated Statement of Investments. At March 31, 2015, the net assets of the China Fund were $298,215,612, representing 30.1% of the Fund’s consolidated net assets. The China Fund invests in certain A-shares available only to local Chinese investors and QFII. QFIIs are granted a maximum investment quota by China’s State Administration of Foreign Exchange (SAFE) for investing in the Chinese securities market (QFII Quota).The China Fund gains access to the A-shares market through Templeton Investment Counsel, LLC (TIC), which serves as the registered QFII for the China Fund and one other participating Franklin Templeton Investments sponsored investment company. Investment decisions related to A-shares are specific to each participating fund, and each fund bears the resultant economic and tax consequences of its holdings and transactions in A-shares. The China Fund is subject to certain restrictions and administrative processes relating to its ability to repatriate cash balances, investment proceeds, and earnings associated with its A-shares and may incur substantial delays in gaining access to its assets or a loss of value in the event of noncompliance with applicable Chinese rules or requirements. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments: a Automobiles $ 55,976,441 $ 21,698,131 $ - $ 77,674,572 Electronic Equipment, Instruments & Components 7,456,338 5,609,903 - 13,066,241 Machinery 10,871,579 695,937 - 11,567,516 Softw are 15,435,128 3,681,954 - 19,117,082 All Other Equity Investments b 853,515,593 - - 853,515,593 Short Term Investments 4,273,141 - - 4,273,141 Total Investments in Securities $ 947,528,220 $ 31,685,925 $ - $ 979,214,145 a Includes common stocks. b For detailed categories, see the accompanying Consolidated Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Consolidated Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Dragon Fund, Inc. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 27, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
